Electronically Filed
                                                       Supreme Court
                                                       SCWC-13-0005273
                                                       28-OCT-2014
                                                       11:04 AM



                          SCWC-13-0005273

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


   WILLIAM A. CORNELIO, III, Petitioner/Petitioner-Appellant,

                                vs.

          STATE OF HAWAI#I, Respondent/Respondent-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-13-0005273; S.P.P. NO. 13-1-0007(2);
                         CR. NO. 94-0590(2))

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           It appearing that the judgment on appeal in the above-

referenced matter not having been filed by the Intermediate Court

of Appeals at the time the application for writ of certiorari was

filed, see Hawai#i Revised Statutes § 602-59(a) (Supp. 2013); see

also Hawai#i Rules of Appellate Procedure (HRAP) Rule 36(b)(1)

(2012),

           IT IS HEREBY ORDERED that Petitioner/Petitioner-

Appellant’s application for writ of certiorari, filed

October 16, 2014, is dismissed without prejudice to re-filing the

application pursuant to HRAP Rule 40.1(a) (2014)    (“The
application shall be filed within thirty days after the filing of

the intermediate court of appeals’ judgment on appeal or

dismissal order, unless the time for filing the application is

extended in accordance with this rule.”).

          DATED:   Honolulu, Hawai#i, October 28, 2014.

William A. Cornelio, III         /s/ Mark E. Recktenwald
petitioner pro se
                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson




                                 2